Citation Nr: 1433104	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-49 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral vascular disease, right lower extremity.  

4.  Entitlement to service connection for eye problems.  

5.  Entitlement to service connection for frostbite of the right lower extremity.

6.  Entitlement to service connection for frostbite of the left lower extremity.

7.  Entitlement to service connection for lower back pain.  

8.  Entitlement to service connection for residuals of a broken right leg.

9.  Entitlement to an increased rating for tinea pedis, currently rated as 0 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in June 2010 and March 2011; statements of the case were issued in November 2010 and July 2011; and substantive appeals were received in December 2010 and September 2011.   

The issues of entitlement to service connection for hearing loss, tinnitus, and low back pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 2009, the RO denied the Veteran's claims for service connection for hearing loss, tinnitus, and peripheral vascular disease of the right lower extremity.  The Veteran did not file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Evidence received since the May 2009 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss or raise a reasonable possibility of substantiating the claim.

3.  Certain evidence received since the May 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the May 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus.

4.  Evidence received since the May 2009 decision is cumulative and redundant of the evidence of record at the time of the May 2009 denial and, by itself and in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection for peripheral vascular disease of the right lower extremity.

5.  Eye problems were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service. 

6.  There is no there is no showing of residuals of chronic frostbite of the left lower extremity.    

7.  There is no showing of current residuals of frostbite of the right lower extremity.    

8.  There is no showing of current residuals of a broken right leg.  

9.  The Veteran's service-connected tinea pedis affects less than 5 percent of the Veteran's body, and no exposed areas.  It affects functioning in that he cannot walk or stand for prolonged periods of time.  It is not manifested by a moderately severe foot injury. 


CONCLUSIONS OF LAW

1.  The May 2009 RO rating decision, which denied the Veteran's service connection claim for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the May 2009 RO rating decision is not new and material; accordingly, the claim for service connection for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The May 2009 RO rating decision, which denied the Veteran's service connection claim for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the May 2009 RO rating decision is new and material; accordingly, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The May 2009 RO rating decision, which denied the Veteran's service connection claim for peripheral vascular disease of the right lower extremity is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the May 2009 RO rating decision is not new and material; accordingly, the claim for service connection for peripheral vascular disease of the right lower extremity is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The criteria for an award of service connection for eye problems have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

8.  The criteria for an award of service connection for frostbite of the right lower extremity have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.6, 3.303.

9.  The criteria for an award of service connection for frostbite of the left lower extremity have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

10.  The criteria for an award of service connection for residuals of a broken right leg have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

11.  The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected tinea pedis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7800-7806, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2009, December 2010, and January 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

The Board finds that the July 2009, December 2010, and January 2011 correspondences fully comply with Kent.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in date in September 2005 and April 2013 which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they adequately addressed the relevant questions and rating criteria.  

VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his current eye diagnoses or in conjunction with his claims for service connection for frostbite or broken leg residuals.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The standards of McLendon are not met with regard to the eye disability as the evidence of records fails to indicate that such a disability, first reported many years post service, had its onset in service or is otherwise related thereto.  The Veteran has not identified any current residual symptoms of frostbite or a broken leg and the record does not otherwise suggest that there may be current residuals.

The Veteran's representative at the Board has pointed out that the Veteran's most recent VA hearing examination is several years old.  He argues that the Veteran should be afforded a new examination to determine whether the hearing loss is worse and he now has a current disability for VA purposes.  A new examination is required only if there is evidence of a change in the disability since the last examination.  Palczewski v. Nicholson, 21 Vet App 174 (2007).  In this case the Veteran has not reported any worsening in his hearing loss since the last examination in 2010, nor is there other evidence of worsening.  Hence, a new examination is not required.  In addition, a new examination is not required prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii).

The duties to notify and to assist have been met.  


New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 define "new and material evidence" as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2010)

To reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was last finally denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Hearing loss

The Veteran's claim for service connection for hearing loss was originally denied by way of a December 2005 RO decision.  The Veteran did not file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The Veteran sought to have the claim reopened in May 2008, but the RO issued a May 2009 rating decision in which it once again denied the claim.  The Veteran did not file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  This represents the most recent final denial of the Veteran's hearing loss claim.     

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence of record at the time of the May 2009 denial included the service treatment records, which did not reflect findings of hearing loss, post service treatment reports, and a December 2008 VA examination that did not show evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385. 

The basis for the denial was that there was no evidence that the Veteran had a hearing loss disability as defined by 38 C.F.R. § 3.385.    
 
Evidence received since the May 2009 rating decision includes a November 2010 VA examination in which the Veteran's auditory thresholds in the frequencies of 500, 1000, 2000, 3000, or 4000 hertz was 15, 15, 15, 25, and 20 in the left ear, and 15, 15, 20, 20, and 20 in the right ear.  Speech recognition scores were 100 percent bilaterally.  The November 2010 VA examination findings likewise reflect that the Veteran did not have a hearing loss disability.  There is no other evidence of such hearing loss disability.

The Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The prior denial was based on the absence of current hearing loss disability as defined by VA and the newly received evidence also fails to show hearing loss disability.  There is no new evidence that relates to a previously unestablished element of the claim or raises a reasonable possibility of substantiating the claim.  New and material evidence has not been received to reopen the claim.   

Tinnitus

The Veteran's claim for tinnitus was originally denied by way of the December 2005 RO decision.  The Veteran did not file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  The Veteran sought to have the claim reopened in May 2008, but the RO issued a May 2009 rating decision in which it once again denied the claim.  Once again, the Veteran did not file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  This represents the most recent final denial of the Veteran's hearing loss claim.  

In November 2009, the RO reopened the Veteran's claim for tinnitus, but then denied the claim on a de novo basis.     

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The evidence on record at the time of the May 2009 denial included the service treatment records which did not reflect any findings attributed to tinnitus, post service treatment reports, and a December 2008 VA examination report in which the Veteran reported that he had experienced tinnitus "for the past several years" and the examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure. 

The basis for the denial was the fact that there was no evidence of impaired hearing or tinnitus during service and no nexus opinion linking current complaints of tinnitus to service.  
 
Evidence received since the May 2009 rating decision includes the Veteran's may 2010 claim in which he reported that tinnitus had begun in service; and a November 2010 VA examination report in which the examiner once again opined that it was less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure; he recognized that the Veteran reported intermittent tinnitus since serving in the Army.  

The Veteran's reports of current tinnitus that began in service are presumed credible for purposes of reopening.  Justus.  The statements relate to the previously unestablished elements of in-service incurrence and nexus, and raise a reasonable possibility of substantiating the case.  The new evidence is new and material.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for tinnitus is reopened.   

Peripheral vascular disease

The Veteran's claim for peripheral vascular disease of the right lower extremity, status post 2nd toe amputation, secondary to right foot fracture was also originally denied by way of a December 2005 RO decision.  The Veteran did not file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  The Veteran sought to have the claim reopened in May 2008, but the RO issued a May 2009 rating decision in which it found that no new and material evidence had been received with which to reopen the claim.  Once again, the Veteran did not file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  This represents the most recent final denial of the Veteran's peripheral vascular disease claim.  

In November 2009, the RO reopened the Veteran's claim for peripheral vascular disease, although it noted that no new evidence had been received, it nonetheless found that new and material evidence had been received and denied the claim on a de novo basis.     

The Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The evidence of record at the time of the December 2005 denial included the service treatment records which did not reflect any findings attributed to a fractured right foot or to peripheral vascular disease; post service treatment reports reflecting complaints of pain and swelling in the right foot in May 2004, and amputation of the right 2nd toe in March 2005; and an October 2005 VA examination report in which the examiner found that the Veteran's peripheral vascular disease was not related to any condition or injury in military service.  The examiner noted that foot fractures do not cause peripheral vascular disease, which is a vascular condition related to genetic predisposition.   

The basis for the denial was that there was no evidence of either a fractured right foot or peripheral vascular disease in service, and no evidence demonstrating a relationship between military service and peripheral vascular disease of the right lower extremity, to include as secondary to a fractured right foot (which has not been service connected).   
 
Evidence received since the December 2005 rating decision includes a December 2008 VA examination report in which the examiner opined that the Veteran's peripheral vascular disease (and second toe amputation) was not caused by or the result of tinea pedis.  

Once again, the Board recognizes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  Nonetheless, the Board finds that no new and material evidence has been received with which to reopen the claim.  

Prior to December 2005, the focus was on whether the Veteran's peripheral vascular disease was related to service, to include as due to a fractured right foot.  After the claim was denied in December 2005, the focus became whether the Veteran's peripheral vascular disease was related to service, to include as due to his service connected tinea pedis.

The Board notes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).

The Veteran has put forth a separate theory of entitlement; but has not offered any competent medical opinion to substantiate this new theory.  The Board finds that simply proffering a new theory of entitlement (without substantiation) does not constitute new and material evidence.  

The evidence before the RO at the time of the December 2005 denial consisted of an absence of findings in the service treatment records (or for years afterwards), and a competent medical opinion that weighed against the claim.  The new evidence did not address the fact that there were no findings of peripheral vascular disease in service.  Nor did the new evidence address the lack of a competent opinion linking peripheral vascular disease to service.  To the contrary, the new evidence substantiated the previous negative nexus opinion.

The Board notes that the new evidence does not address the bases for the prior denial and it does not relate to an unestablished fact necessary to substantiate the claim.  Consequently, the new evidence is not material, and the claim for service connection for peripheral vascular disease is not reopened.    

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred, or aggravated in active service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Eyes

The service treatment records do not reflect any findings attributed to an eye disability.  The Veteran completed a Report of Medical History in February 1985 (upon completion of service).  By way of checked box, he indicated that he did not have any eye trouble. 

The first contemporaneous post service evidence of any eye trouble consists of a June 2005 VA outpatient treatment report (Volume 1) in which the Veteran requested a consult for blurred vision.  An October 2005 VA outpatient treatment report reflects that the Veteran reported a gradual onset of headaches and eye pain of 1-2 years duration.  He believed that the pain was the result of eye strain when reading.  He stated that used to wear glasses but they broke.  In December 2005, he was assessed with refractive error.  The examiner also suspected glaucoma.  

A March 2006 VA outpatient treatment report (Volume 3) reflects that the Veteran had no previous eye surgery, injury, or infection.  Once again, glaucoma was suspected.  A November 2010 VA outpatient treatment report includes an assessment of (1) primary open angle glaucoma suspected in both eyes, (2) early cataracts in both eyes, causing mild decrease in vision, and (3) refractive error/presbyopia.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that has a current eye disability manifested by reduced vision and suspected glaucoma.

However, with regards to the second and the third elements, the Veteran's claim falls short.  The Veteran has not identified a disease or injury that was incurred in service.  Moreover, the service treatment records also do not reflect any findings attributed to an eye disability.  Finally, with regards to the third element, the post service treatment reports fail to link the current disability to service.  

There is no indication that the Veteran attributed the disability to service when he sought treatment, or that the treating physicians attributed it to service.  In his July 2009 claim he listed "eye problems" as a disability for which he was seeking service connection, and reported treatment only at VA.  He did not indicate when the disability began and has not indicated why he believes it should be service connected.

The Board finds that in the absence of evidence of in-service disease or injury or a nexus between the current disability and service; that the preponderance of evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for eye problems must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Frostbite of lower extremities

The Board notes that the RO denied the Veteran's claims for service connection for frostbite by way of a May 2009 rating decision.  In November 2009, the RO issued a rating decision in which it purported to reopen the claims (as if the May 2009 decision had been final) and then denied them again on a de novo basis.  


In the Veteran's July 2009 claim, he stated that he was treated for frostbite in Alaska.  A February 1982 treatment report reflects that he was recently in the field in Alaska.  

The May 2009 denial was based in part on the absence of evidence of the claimed frost bite in service.  The July 2009 claim provides evidence of an in-service injury.  As such it constitutes new and material evidence received during the appeal period.  The claim is; therefore being considered on a de novo basis.  See Bond v. Shinseki, 38  C.F.R. § 3.156(b).   

The service treatment records include December 1981 treatments reports from the U.S. Army Health Clinic in Fort Greely, Alaska.  However, none of the service treatment records reflect any treatment for frostbite or any residuals attributed to frostbite.  

A VA outpatient treatment report dated in October 2005 (Volume 3) reflects that the Veteran reported a remote history of frostbite.  However, there is no indication that the history was related to service.  Moreover, the reported history was not substantiated by the examiner or by any post service findings.  

In March 2005, the Veteran filed claims for back pain, tinnitus, residuals of a fractured foot (poor circulation), jungle rot and infection.  He did not make any mention of frostbite at that time.  He underwent a VA examination of his feet in September 2005 (at which time he was examined for peripheral vascular disease).  There is no indication that the Veteran reported a history of frostbite at that time.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the absence of any findings in the service treatment records attributed to frostbite, and in the absence of a current diagnosis of frostbite (or residuals of frostbite), the Board finds that the preponderance of the evidence weighs against the claims.      

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for frostbite of the right lower extremity and left lower extremity must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Broken right leg

The service treatment records fail to reflect any treatment for, or diagnosis of, a broken right leg.  Service treatment records reflect complaints of right foot and heel pain.  No fracture of the foot or leg was diagnosed.  Moreover, the Veteran sought service connection for a fractured right foot, but the claim was denied by way of a December 2005 rating decision.

Post service treatment reports fail to reflect any findings attributed to a broken right leg.  

In March 2005, the Veteran filed claims for back pain, tinnitus, residuals of a fractured foot (poor circulation), jungle rot and infection.  He did not make any mention of a broken right leg at that time.  He underwent a VA examination of his feet in September 2005 (at which time he was examined for peripheral vascular disease).  There is no indication that the Veteran reported a history of a broken right leg.  

The Veteran has not been diagnosed with a broken right leg or any residuals of a broken right leg and the Veteran has not reported any current symptomatology from such an injury.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the absence of any findings in the service treatment records attributed to a broken right leg, and in the absence of a current diagnosis of a broken right leg (or residuals of frostbite), the Board finds that the preponderance of the evidence weighs against the claim.      

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for residuals of a broken right leg must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected tinea pedis has been rated under the provisions of Diagnostic Code 7813, which advises that dermatyphosis is to be rated as scars, dermatitis, or as disfigurement of the head, face, or neck, depending on the predominant disability.

Under Diagnostic Code 7806, concerning dermatitis, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

During the pendency of this claim, the rating criteria for scars were changed, effective October 23, 2008; the new criteria apply only to claims filed on or after October 23, 2008.  In the case, the Veteran's claim was received in May 2008.  Under the applicable rating criteria, to warrant a compensable rating, a scar needs to involve the head, face or neck and have at least one character of disfigurement (Diagnostic Code 7800); be deep and nonlinear and cover an area of at least 6 square inches, but less than 12 square inches (Diagnostic Code 7801); be superficial and nonlinear and cover an area of 144 square inches or greater (Diagnostic Code 7802); be unstable or painful (Diagnostic Code 7804); or cause some limitation of the function of the part affected (Diagnostic Code 7805).  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (effective prior to October 23, 2008).

The Veteran underwent a VA examination in April 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported continual pain, making it difficult to walk.  He reported than he has to wear tennis shoes because dress shoes and boots are too painful.  He reported that he is limited to walking 100 yards at a time.  He also stated that he had peripheral vascular disease and underwent amputation of the right second toe.  He reported that the disability threw off his gait and caused back problems as well.  He stated that he treated the tinea pedis with terbinafine cream on a constant/near-constant basis.  

Upon examination, the examiner noted that the skin infection involved less than 5 percent of the Veteran's body and affected no exposed areas.  The examiner noted that the Veteran also had diffuse plantar erythema, thickening, prominent callus with intertriginous debris, fissuring of the toe skin with toe erythema, and a missing right second toe.  The Veteran was tender along the plantar foot bilaterally, and nails were hypertrophic with subungal debris.  The examiner opined that the disability limited the Veteran's ability to walk or remain on his feet for long periods of time.  

Given the April 2013 VA examiner's findings that the Veteran's tinea pedis results in functional limitations (inability to walk or remain on his feet for prolonged periods of time), the Board finds that a compensable rating (10 percent) is warranted pursuant to Diagnostic Code 7805.  

Foot disabilities can also be rated under Diagnostic Code 5284.  Pursuant to this code, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, a 30 percent rating is warranted for a severe foot injury, and a 40 percent rating is warranted with actual loss of use of the foot.  

The Board finds that a rating in excess of 10 percent is not warranted.  The Veteran has numerous disabilities that impact the feet (peripheral vascular disease, an amputated toe, etc.).  However, only the Veteran's skin disability has been service connected.  The Board finds the skin disability to be no more than moderate in severity.  



ORDER

New and material evidence has been received to reopen a claim for service connection for hearing loss

New and material evidence has been received to reopen a claim for service connection for tinnitus.

New and material evidence has not been received to reopen a claim for service connection for peripheral vascular disease, right lower extremity.  

Entitlement to service connection for eye problems is denied

Entitlement to service connection for frostbite of the left lower extremity is denied.

Entitlement to service connection for frostbite of the right lower extremity is denied.

Entitlement to service connection for residuals of a broken right leg is denied

Entitlement to a rating of 10 percent, but no higher, for the Veteran's service connected tinea pedis, is granted.  


REMAND

Tinnitus

The finding of new and material evidence entitles the Veteran to a new examination.  Shade.  Given the previous examiner's report that tinnitus can have many causes and the Veteran's report of ongoing tinnitus since service, clarification is needed.  


Spine

The Veteran was treated for back problems on numerous occasions during service between 1979 and 1980.  He underwent two VA examinations of his spine in August 2009 and November 2010.  Both examiners opined that the Veteran's current back disability was less likely than not related to service.  The Board finds the examination reports to be inadequate because they did not consider the Veteran's reports of continuing symptoms since service.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the likely hood that the current tinnitus had its onset in service.  The claims file must be made available to the examiner for review in connection with the examination.  
The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss and/or tinnitus began during or is causally related to service.

The examiner is advised that the Veteran is competent to report symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The Veteran should be afforded a VA examination for the purpose of determining whether the current low back disability is related to a disease or injury in service.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  If the benefits sought cannot be fully granted; the AOJ should issue a supplemental statement of the case, before returning the record to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


